Case 1:19-cr-O0460-KMW Document 12 Filed 04/22/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ots tenth nene ne enon nen nennn nn eneececeneeeeeeeeeeeeee xX
UNITED STATES OF AMERICA
v. Affirmation in Support of Application
TODD KOZEL, for Order of Continuance
Defendant. 18 Mag. 10663
“- nem ----X
State of New York )
County of New York : $S.:
Southern District of New York )

SARAH E. PAUL, pursuant to Title 28, United States Code, Section 1746, hereby declares
under penalty of perjury:

1. Iam an Assistant United States Attorney in the Office of Geoffrey 8. Berman, United
States Attorney for the Southern District of New York. I submit this affirmation in support of an
application for an order of continuance of the time within which an indictment or information
would otherwise have to be filed, pursuant to 18 U.S.C. § 3161(h)(7){A).

2. The defendant was charged in a complaint dated December 14, 2018 with violations of
Title 18, United States Code, Sections 1343, 1349, and 1956(h), as well as Title 18, United States
Code, Section 2.

3. The defendant was arrested on December 18, 2018 and presented before Magistrate
Judge Debra Freeman on the same day. The defendant was released the following day on a set of
bail conditions. The defendant is represented by David Meister, Esq.

4. Under the Speedy Trial Act, and as set by Judge Freeman during the defendant’s

presentment, the Government initially had until January 17, 2019 to charge the defendant by

 
Case 1:19-cr-O0460-KMW Document 12 Filed 04/22/19 Page 2 of 3

indictment or information. On January 17, 2019, the Honorable Sarah Netburn, United States
Magistrate Judge, entered an Order of Continuance, pursuant to 18 U.S.C. § 3161(h)(7)(A),
extending the time within which an indictment or information would otherwise have had to be
filed in this case until February 18, 2019. Because February 18, 2019 was a federal holiday, the
relevant filing date was February 19, 2019. On February 19, 2019, the Honorable Ona T. Wang,
United States Magistrate Judge, entered an Order of Continuance, pursuant to 18 U.S.C.
§ 3161(h)(7)(A), extending the time within which an indictment or information would otherwise
have had to be filed in this case until March 21,2019. On March 21, 2019, the Honorable James
L. Cott, United States Magistrate Judge, entered an Order of Continuance, pursuant to 18 U.S.C.
§ 3161(h)(7)(A), extending the time within which an indictment or information would otherwise
have had to be filed in this case until April 22, 2019.

5. Mr. Meister and I have had discussions regarding a possible disposition of this case.
The negotiations have not been completed and we plan to continue our discussions, but do not
anticipate a resolution before the deadline under the Speedy Trial Act expires on April 22, 2019.

6. Therefore, the Government is requesting a 30-day continuance until May 22, 2019, to
continue the foregoing discussions and reach a disposition of this matter. I have communicated
with Mr. Meister, who specifically consented to this request. This application has also been

approved by Andrew Dember, Deputy Chief of the Criminal Division.

 
Case 1:19-cr-O0460-KMW Document 12 Filed 04/22/19 Page 3 of 3

7 For the reasons stated above, the ends of justice served by the granting of the requested

continuance outweigh the best interests of the public and the defendant in a speedy trial.

Dated: New York, New York
April 22, 2019

 

Sarah E. Paul—*
Assistant United States Attorney
(212) 637-2326

 
